Digitally signed by
                                                                         Reporter of Decisions

                       Illinois Official Reports
                                                                         Reason: I attest to the
                                                                         accuracy and integrity
                                                                         of this document
                                                                         Date: 2021.03.25
                               Appellate Court                           12:14:36 -05'00'




                  People v. Rhodes, 2020 IL App (1st) 173119



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            KENNETH RHODES, Defendant-Appellant.



District & No.     First District, Second Division
                   No. 1-17-3119



Filed              September 29, 2020



Decision Under     Appeal from the Circuit Court of Cook County, No. 12-CR-3075; the
Review             Hon. Alfredo Maldonado, Judge, presiding.



Judgment           Affirmed.


Counsel on         James E. Chadd, Patricia Mysza, and Carolyn R. Klarquist, of State
Appeal             Appellate Defender’s Office, of Chicago, for appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                   David H. Iskowich, and Sharon Kanter, Assistant State’s Attorneys, of
                   counsel), for the People.



Panel              JUSTICE PUCINSKI delivered the judgment of the court, with
                   opinion.
                   Presiding Justice Fitzgerald Smith and Justice Cobbs concurred in the
                   judgment and opinion.
                                                 OPINION

¶1      Following a jury trial, defendant, Kenneth Rhodes, was convicted of first degree murder
     and was sentenced to life imprisonment. On appeal, defendant seeks reversal of his conviction
     and the sentence imposed thereon, arguing that his trial attorneys labored under a per se
     conflict of interest and that he was thus deprived of his constitutionally protected right to
     conflict-free counsel. For the reasons explained herein, we affirm the judgment of the circuit
     court.

¶2                                          BACKGROUND
¶3        On January 13, 2012, Pauline Betts-Bracy and Nathaniel Bracy were shot and killed in
     their home. Defendant, Betts-Bracy’s brother, was subsequently arrested and charged with
     multiple counts of first degree murder and attorneys from the Cook County Public Defender’s
     Office were appointed to represent him. Assistant Public Defender (APD) Ed Koziboski first
     appeared on behalf of defendant in March 2012. Over the years, he filed various pleadings and
     litigated various pretrial motions on defendant’s behalf, including answers to discovery,
     motions to exclude DNA and serology evidence, and motions in limine. On multiple occasions,
     APD Koziboski was assisted by other APDs including APD William Bolan. On January 9,
     2017, during the course of their representation of defendant and approximately six weeks
     before the case was set for trial, APDs Koziboski and Bolan were present when defendant
     purportedly struck a sheriff’s deputy while in custody, which led to their client being charged
     with the offense of aggravated battery to a peace officer.
¶4        Thereafter, on March 20, 2017, APDs Koziboski and Bolan filed a motion seeking to
     withdraw as defendant’s counsel. In the motion, they alleged that their continued
     representation of defendant was impaired by a conflict of interest, citing their presence during
     the alleged altercation between defendant and the sheriff’s deputy and their status as “potential
     witnesses.” Specifically, they argued:
             “A conflict of interest exists where the attorneys representing a client’s best interest in
             [a] matter are compelled to bear witness against that client in another matter, and
             potentially testify to his detriment. Illinois Rules of Professional Conduct of 2010
             address the issue of attorneys playing a dual role as advocate and witness and provide
             that ‘Combining the roles of advocate and witness can prejudice the tribunal and the
             opposing party and can also involve a conflict of interest between the lawyer and
             client.’ ” 1




         Rule 3.7 of the Illinois Rules of Professional Conduct of 2010 addresses the issue of a lawyer as a
         1

     witness and provides as follows:
             “(a) A lawyer shall not act as advocate at a trial in which the lawyer is likely to be a necessary
         witness unless:
                 (1) the testimony relates to an uncontested issue;
                 (2) the testimony relates to the nature and value of legal services rendered in the case; or
                 (3) disqualification of the lawyer would work substantial hardship on the client.

                                                     -2-
     See Ill. R. Prof’l Conduct (2010) R. 3.7 cmt. 1 (eff. Jan. 1, 2010). Although the motion set
     forth the factual basis for the purported conflict of interest, it did not specify whether APDs
     Koziboski and Bolan believed their continued representation of defendant amounted to an
     actual conflict of interest or a per se conflict of interest.
¶5       The State, in turn, filed a response opposing the motion to withdraw. In its response, the
     State argued that the mere possibility that attorneys Koziboski and Bolan could be called as
     witnesses in a separate criminal proceeding did not support a finding that their continued
     representation of defendant in his upcoming murder trial was impaired by an actual or per se
     conflict of interest. Moreover, the State asserted that Rule 3.7 of the Illinois Rules of
     Professional Conduct of 2010 (Ill. R. Prof’l Conduct (2010) R. 3.7 (eff. Jan. 1, 2010)) was
     inapplicable because it “does not address situations where a defense attorney may be called to
     testify in another matter, only where an attorney may be a necessary witness contemporaneous
     with his representation.” (Emphasis in original.) Accordingly, the State urged the circuit court
     to deny the motion to withdraw.
¶6       The court presided over a hearing on the motion, and after reviewing the parties’ filings
     and hearing the arguments made in support of their respective filings, the court denied
     defendant’s attorneys’ motion to withdraw. In doing so, the court found that the mere fact that
     attorneys Koziboski and Bolan had given interviews and were potential witnesses against
     defendant in a separate unelected criminal matter did not give rise to an actual or per se conflict
     of interest. The court reasoned:
                  “Certainly I don’t see that—the fact that Mr. Bolan and Mr. Koziboski were simply
              present for these alleged actions [against the sheriff’s deputy] by [defendant] doesn’t
              in any way create an undivided loyalty by them to defendant, nor does the fact that they
              would represent [defendant] in this murder case in any way have a possibility of leading
              to a reversal or even another factor, just the appearance of impropriety here.
                  I don’t see that Rule 3.7 of the Professional Rules of Conduct [is] applicable in this
              case because I think that rule is—deals with contemporaneous representation and
              testifying or being a witness in the same matter, not a different matter.
                  That’s what the unelected matter is. It is a completely distinct and separate matter.
              In fact, I think that having the defense counsel removed from this case would lead to a
              very real and actual harm to [defendant]. The defense has been on this case since the
              beginning of this case. This matter is on the eve of trial, and there has been a substantial
              amount of work done by defense counsel here.
                  I don’t see that there is a potential conflict. The fact that, again, that you were named
              in a report is just too speculative. There simply is not a potential conflict here that in
              any way requires defense counsel to be disqualified in this matter. Accordingly, the
              Defense’s motion is denied.”




             (b) A lawyer may act as advocate in a trial in which another lawyer in the lawyer’s firm is
         likely to be called as a witness unless precluded from doing so by Rule 1.7 or Rule 1.9.” Ill. R.
         Prof’l Conduct (2010) R. 3.7 (eff. Jan. 1, 2010).


                                                   -3-
¶7         Following the court’s denial of defense counsels’ motion to withdraw, the cause proceeded
       to trial. 2 At trial, the State called various witnesses who testified that defendant had been
       engaged in an ongoing dispute with his sister over ownership of a condominium left to them
       by their deceased mother. Defendant had made several threats to kill his sister as a result of
       that dispute and had made a similar threat the morning of the murders when he visited the
       condo unannounced. Defendant’s unannounced visit led his sister to call the police, and Betts-
       Bracy informed her daughter that she would be seeking an order of protection against her
       brother. The State also presented ballistics evidence that the bullets recovered from the crime
       scene and the victims’ bodies were fired from a .357 Magnum revolver, a gun linked to
       defendant. In addition, gunshot residue was found on defendant’s jacket and his sister’s DNA
       and blood was detected on his clothing. Defendant’s attorneys cross-examined the State’s
       witnesses and called their own forensic DNA expert to testify. Defendant elected not to testify.
¶8         Ultimately, after hearing the aforementioned evidence, the jury returned with a verdict
       finding defendant guilty of the first degree murder of his sister and brother-in-law. At the
       sentencing hearing that followed, the court sentenced defendant to a mandatory term of life
       imprisonment. This appeal followed.

¶9                                               ANALYSIS
¶ 10       On appeal, defendant contends that the circuit court violated his right to conflict-free
       counsel when it denied his attorneys’ pretrial motion to withdraw as his trial counsel because
       they were potential witnesses against him in a separate pending criminal case.
¶ 11       The State responds that the circuit court properly denied defendant’s attorneys’ motion to
       withdraw because there was no per se conflict of interest.
¶ 12       A criminal defendant’s constitutional right to effective assistance of counsel encompasses
       the right to conflict-free representation. People v. Green, 2020 IL 125005, ¶ 20; People v.
       Peterson, 2017 IL 120331, ¶ 102. “Conflict-free representation means ‘assistance by an
       attorney whose allegiance to his client is not diluted by conflicting interests or inconsistent
       obligations.’ ” Green, 2020 IL 125005, ¶ 20 (quoting People v. Spreitzer, 123 Ill. 2d 1, 13-14
       (1988)). Illinois courts have recognized two categories of conflict of interest: actual conflicts
       of interest and per se conflicts of interest. Id.; People v. Fields, 2012 IL 112438, ¶ 17.
¶ 13       An actual conflict of interest “generally, if not exclusively, involves joint or multiple
       representation.” People v. Austin M., 2012 IL 111194, ¶ 82. Where there is an actual conflict
       of interest, a defendant seeking a new trial need not establish that the conflict actually
       contributed to the conviction; rather, he must simply show that the conflict adversely affected
       his attorney’s trial performance. Id. That is, the defendant “must point to some specific defect
       in his counsel’s strategy, tactics, or decision[-]making attributable to the alleged [actual]
       conflict of interest.” Id.
¶ 14       In contrast, a “per se conflict of interest exists where certain facts about a defense
       attorney’s status, by themselves, engender a disabling conflict,” such as when the “attorney
       has a tie to a person or entity that would benefit from an unfavorable verdict for the defendant.”
       Fields, 2012 IL 112438, ¶ 17. Courts have identified three situations where a per se conflict

           2
            Because defendant does not raise any argument concerning the sufficiency of the evidence or
       contest any evidentiary rulings, we elect not to detail all the evidence presented at trial; rather, we will
       simply provide a brief summary of that evidence.

                                                        -4-
       will be found to exist: (1) where defense counsel has a prior or contemporaneous relationship
       with a victim, prosecution, or an entity assisting the prosecution; (2) where defense counsel
       contemporaneously represents a prosecution witness; and (3) where defense counsel was a
       former prosecutor who had been personally involved with the prior prosecution of the
       defendant. Green, 2020 IL 125005, ¶ 24. The justification for recognizing these three
       categories as per se conflicts of interests is that “in each situation, the defense counsel’s
       association or tie to the victim, the prosecution, or a prosecution witness may have subtle or
       subliminal effects on counsel’s performance that are difficult to detect and demonstrate.”
       Peterson, 2017 IL 120331, ¶ 103. Because the “very existence of” a per se conflict could
       “inadvertently affect counsel’s performance in ways difficult to detect and demonstrate” and
       could “lead to the possibility that the attorney would be unnecessarily subject to charges that
       his representation was less than faithful,” there is “no need to show that the attorney’s actual
       performance was affected by existence of the [per se] conflict.” People v. Holmes, 141 Ill. 2d
       204, 219 (1990). Accordingly, unless the defendant waives his right to conflict-free
       representation, the fact that his attorney labored under a per se conflict of interest is automatic
       grounds for reversal. Fields, 2012 IL 112438, ¶ 18. Ultimately, “[w]hen deciding whether a
       per se conflict of interest exists, the reviewing court should make a ‘realistic appraisal of
       defense counsel’s professional relationship to someone other than the defendant under the
       circumstances of each case.’ ” Austin M., 2012 IL 111194, ¶ 83 (quoting People v. Daly, 341
       Ill. App. 3d 372, 376 (2003)). Where the underlying facts are not in dispute, the issue of
       whether a per se conflict of interest exists is a legal question, which is subject to de novo
       review. Fields, 2012 IL 112438, ¶ 19.
¶ 15        Here, defendant does not argue that his trial attorneys’ representation was impaired by an
       actual conflict of interest; rather, citing the first recognized category of per se conflicts, he
       submits that his attorneys’ statuses as potential witnesses against him in a separate pending
       criminal matter constituted “an ongoing ‘contemporaneous association’ with the State,” and
       thus amounted to a per se conflict of interest.
¶ 16        Courts that have found a per se conflict of interest based on a defense attorney’s
       “contemporaneous association with the prosecution” have done so in limited situations, such
       as where the attorney has employment ties to a prosecuting entity at the same time that the
       attorney is representing the defendant. See, e.g., People v. Washington, 101 Ill. 2d 104, 112-
       13 (1984) (finding a per se conflict of interest where defense counsel also served as a part-time
       prosecutor for the same municipality that was prosecuting the defendant, reasoning that the
       attorney’s duty of undivided loyalty to the defendant could possibly be affected by his
       contemporaneous conflicting obligations as both defense attorney and prosecutor); People v.
       Fife, 76 Ill. 2d 418, 424-25 (1979) (finding a per se conflict of interest where defense counsel
       also served as a part-time Assistant Attorney General where he handled unemployment
       compensation cases for the State, reasoning that defense counsel’s performance at the
       defendant’s criminal trial could potentially be “subliminal[ly]” affected by his
       contemporaneous association with the Attorney General’s office). Here, there is no dispute that
       neither APD Koziboski nor APD Bolan had any employment ties to the state’s attorney’s office
       at the time that they represented defendant. Moreover, defendant fails to cite any case in which
       a court has found that the mere possibility that a defense attorney could be called as a witness
       to testify against his or her client in a separate unrelated criminal prosecution constituted a
       “contemporaneous association” with the prosecution and a per se conflict of interest. Indeed,


                                                    -5-
       we fail to see how the mere possibility that defendant’s trial attorneys could potentially be
       called to testify as civilian witnesses against defendant in a future unrelated criminal
       proceeding could impact their professional obligations and loyalty to defendant during their
       representation of him during his murder trial. Accordingly, we agree with the circuit court’s
       conclusion that no per se conflict of interest exited in this case.
¶ 17        In so finding, we are unpersuaded by defendant’s reliance on People v. James, 362 Ill. App.
       3d 250 (2005). In that case, the defendant spit on and struck his attorney in open court during
       the State’s opening argument of his murder trial, which resulted in a mistrial and charges of
       aggravated battery being filed against him. Id. at 252. His attorney was then provided with an
       opportunity to withdraw as the defendant’s attorney but declined, informing the court that he
       bore no ill will toward his client and indicated that he believed that the defendant had only
       struck him to obtain a mistrial. Id. at 252-53 Counsel further informed the court that he did not
       want the State to file any additional charges against his client and that he would not voluntarily
       testify as a witness against him. Id. at 253. The court ultimately permitted defense counsel to
       remain the defendant’s attorney over the State’s objection, and the cause proceeded to a new
       trial where the defendant was ultimately convicted of murder. Id. On appeal, the defendant
       sought reversal of his murder conviction, arguing that his attorney labored under a per se
       conflict of interest due to the defendant’s prior attack on him. Id.
¶ 18        The Fourth District, however, disagreed, finding that the case did not fall within one of the
       three recognized categories of per se conflicts of interests. Id. at 254. In addition, the court
       noted that defendant’s attorney indicated that he bore no ill will toward his client and that he
       would not be a voluntary witness against him; rather, he believed the defendant’s actions
       stemmed from his desire to obtain a mistrial. Id. The court likened the case to situations in
       which courts have refused to find a per se conflict when defendants file lawsuits or Attorney
       Registration and Disciplinary Commission complaints against their attorneys, reasoning that
       to find a per se conflict of interest exists in such situations would simply encourage other
       defendants to engage in similar conduct to obtain new attorneys and delay the State from trying
       them. Id. at 255. The court further found that the fact that aggravated battery charges had been
       brought against the defendant did not alter its analysis, stating “the State’s pending charges
       may lead to a conflict of interest but is not a conflict per se.” Id.
¶ 19        Defendant suggests that a different result should be obtained here because his attorneys,
       unlike the attorney in James, did express misgivings about continuing their representation by
       filing a motion to withdraw as trial counsel. Although this factual distinction exists, we do not
       find that it warrants a contrary result. The Fourth District’s holding in James was not based on
       the defense attorney’s subjective feelings about his ability to represent his client and the fact
       that he had not filed a motion to withdraw as the defendant’s attorney; rather, it was primarily
       based on its conclusion that the defendant’s conduct, which resulted in the possibility that his
       attorney could potentially be called to provide testimony as the victim of the defendant’s
       battery, did not fall within the three recognized categories in which a per se conflict of interest
       has been found to exist. We agree with the Fourth District’s conclusion as well as its concern
       that recognizing a per se conflict in such circumstances could encourage defendants to engage
       in similar conduct and act violently either toward or in front of their attorneys in an effort to
       delay their prosecutions.
¶ 20        Accordingly, because we find that defendant’s attorneys’ statuses as potential witnesses in
       a possible separate criminal prosecution against their client did not constitute a

                                                    -6-
       “contemporaneous association” with the State at the time of defendant’s murder trial, we
       conclude that defendant’s attorneys did not labor under a per se conflict of interest and that the
       circuit court did not err in denying their motion to withdraw.

¶ 21                                       CONCLUSION
¶ 22      The judgment of the circuit court is affirmed.

¶ 23      Affirmed.




                                                   -7-